Case 8:19-cr-00339-GJH Document 14 Filed 07/17/19 Page 1 of 1

\0 HRW/GMM: USAO 2019R00449 He On TAT CRLIDT

IN THE UNITED STATES DISTRICT COURT

 

FOR THE DISTRICT OF MARYLAND 29 JUL 17 PP Rus
UNITED STATES OF AMERICA *
7 *  CRIMINALNO.  -y a
‘ (DU |Acer3d
DARNELL E. BASSET, = (Involuntary Manslaughter,
* 18 U.S.C. §§ 7 and 1112(b))
Defendant *
*
KREKEEE
INDICTMENT
COUNT ONE

(Involuntary Manslaughter)
The Grand Jury for the District of Maryland charges that:
On or about June 24, 2019, in the District of Maryland, the defendant,
DARNELL E. BASSET,
on lands within the special maritime and territorial jurisdiction of the United States, did
unlawfully kill another person in the commission of an unlawful act not amounting to a felony,
that is, while driving a motor vehicle in a manner that indicated a wanton and willful disregard

for the safety of persons and property.

18 U.S.C. § 1112(b)

 

18 U.S.C. §7 \
Robert K. Hur
United States Attorney
A TRUE BILL:
SIGNATURE REDACTED

July 17, 2019
Foreperson ~
